DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 5/24/2021.
Allowable Subject Matter
Claims 29-47 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Qisong et al. and/or Ghosh et al. to further includes, among other things, the specific of a stack antenna comprising  a first antenna, a second antenna and a third antenna where the first antenna additionally comprising a grounded metal layer and two first-feed-in components, the grounded metal layer arranged on a bottom surface of the first base body, the two first-feed-in components being fed through the first base body, the two first-feed-in components being electrically connected to the first radiation metal layer through the first base body, the two first-feed-in components being fed through the bottom surface of the first-base body, and neither of the two first-feed-in components being electrically connected to the grounded metal layer, and the second antenna additionally comprising two second-feed-in components, the two second-feed-in components being fed through the second base body and the first base body and being electrically connected to the second radiation metal layer, the two second-feed-in components configured to project through the bottom surface of the first base body to be outside the bottom surface of the first base body, and neither of the two second-feed-in components being electrically connected to the grounded metal layer (claim 29), the specific of a stack antenna comprising  a first antenna, a second antenna and a third antenna where the first antenna further comprising a grounded metal layer and a first-feed-in component, the grounded metal layer arranged on a bottom surface of the first base body, the first-feed-in component being fed through the first base body, the first-feed-in component being electrically connected to the first radiation metal layer through the first base body, the first-feed-in component projecting through the bottom surface of the first base body and not being electrically connected to the grounded metal layer, and the second antenna further comprising a second-feed-in component, the second-feed-in component being fed through the second base body and the first base body, the second-feed-in component being electrically connected to the second radiation metal layer, the second-feed-in component projecting through the bottom surface of the first base body to be outside the bottom surface of the first base body, the second-fee-in component not being electrically connected to the grounded metal layer (claim 33), and the specific of a stack antenna comprising  a first antenna, a second antenna and a third antenna where the first antenna further comprises a grounded metal layer and a first-feed-in component, the grounded metal layer arranged on a bottom surface of the first base body, the first-feed-in component being fed through the first base body, the first-feed-in component electrically connected to the first radiation metal layer through the first base body, the first-feed-in component being fed through the bottom surface of the first base body and is not electrically connected to the grounded metal layer, the second antenna further comprises a second-feed-in component, the second-feed-in component being fed through the second base body and the first base body and further being electrically connected to the second radiation metal layer, the second-feed-in component is configured to break through the bottom surface of the first base body to be outside the bottom surface of the first base body and is not electrically connected to the grounded metal layer, the third antenna further comprises a third-feed-in component, the third-feed-in component being fed through the third base body, the second base body and the first base body after the third-feed-in component is electrically connected to the third radiation metal layer, the third-feed-in component configured to break through the bottom surface of the first base body to be outside the bottom surface of the first base body and is not electrically connected to the grounded metal layer (claim 38).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844